DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 8/10/2022. 
Amendments to the claims 1, 4, acknowledged and accepted, the claim objection and the 112(b) rejection has been withdrawn.  

Response to Amendment/Remarks
Applicant’s remarks in an amendment, see page 8-9, filed August 10, 2022, with respect to the claims 1-8, have been fully considered and are persuasive.  The rejection of claims 1-8, has been withdrawn. 

Examiners Amendment and Statement of Reason for Allowance  
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
No authorization for this examiner’s amendment was approached by the examiner due to it being a minor typographical oversight with claim 1.
The application (filed 8/10/2022) has been amended:  
IN THE CLAIMS(s):
Claim 1, line 9, the term “iIMSms” has been amended to recite,  
-- IMS -- 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) when applied either individually or collectively do not discloses a user equipment comprising in combination with other claimed limitation features for, the system information block type 1 message indicative of whether the cell supports Internet Protocol (IP) Multimedia Subsystem (IMS) emergency services via each of the EPC and the 5GC for the user equipment in limited service state, wherein the system information block type 1 message: indicates that the cell supports the IMS emergency services via the EPC based on a value of the IMS-Emergency Support information being set to TRUE, 
	indicates that the cell does not support the IMS emergency services via the EPC based on the IMS-Emergency Support information being absent from the system information block type 1 message, 
	indicates that the cell supports the IMS emergency services via the 5GC based on a value of the IMS-Emergency Support 5GC information being set to TRUE, 
	indicates that the cell does not support the IMS emergency services via the 5GC based on the IMS-Emergency Support 5GC information being absent from the system information block type 1 message.  The closest prior art (2020/0305224, priority 11/20/2017) to Chong, referenced in the prosecution of the claims (dated 5/25/2021), either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claims 2-3, 5-8, each treated on individual merit, are allowed by virtue of their dependency to claims noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.